. ' -(,
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
   ,;,,;,;;,=~~:==~=..=;:..;;;.;;.;;;=~""'-=-"="=,;,;;;..--===~-===~-===~===""-~
                                                                                                                                          Page I of I
                                                                                                                                                        Ib   11
                                                                                                                                                             11;




                                                                                                                                                             1,
                                                                                                                                                             Ii
                                        UNITED STATES DISTRICT COURT                                                                                         Ii
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         v.                                       (For Offenses Committed On or After November 1, 1987)
                                                                                                                                                             Ii
                       Heriberto Castaneda-Acuna                                  Case Number: 3: l 9-mj-22008                                                I
                                                                                                                                                             ,;:

                                                                                                                                                             I
                                                                                                                                                              1:

                                                                                                                                                             I1:

    REGISTRATION NO. 75111298                                                                                                                                 I
                                                                                                                                                              I
                                                                                                  MAY 2 1 2019                                                1,
    THE DEFENDANT:
     IZl pleaded guilty to count(s) 1 of Complaint                                     CLEP.'(,   u.<'.   c;1:-;-··1cr ~~urn                                  II
                                               ----'---------+s=o~u~1~-H~E~:C:~.i~C~.;~:.~"=cr1~L.~:,~,;,~·.1~.~crr,,.,~"~"'~r+------
     D was found guilty to count(s) ·'--------------1l!iB~V=======~D~L,:,'P~U.:.TY.:..J.-_ _ __
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                            Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

     D The defendant has been found not guilty on count(s)
                                                                             -------------------                                                                   II
     0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                                                                                                                                   I
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   2f._ TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days                                                           II
     IZl Assessment: $10 WAIVED 1251 Fine: WAIVED
                                                                                                                                                                   Ii
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in                                                      I
     the defendant's possession at the time of arrest upon their deportation or removal.                                                                           I
     D Court recommends defendant be deported/removed with relative,                            charged in case                                                    Ii
                                                                                                                                                                    i
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments                                               I
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, May 21, 2019
                                                                                                                                                                   I
                                                                                Date of Imposition of Sentence                                                      II
                                                                                                                                                                    I
                            ~~~
    Received           / ::-
                  f!_lJSM                                                       IlidLtilr:::LoCK
                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                    I
                                                                                                                                                                    I'
                                                                                                                                                                        I
                                                                                                                                                                        I
    Clerk's Office Copy                                                                                                        3: 19-mj-22008                           i
                                                                                                                                                                        I
